IN THE UNITED STATES COURT OF APPEALS
                        FOR THE FIFTH CIRCUIT



                            No. 01-50508
                          Summary Calendar



                      UNITED STATES OF AMERICA,

                                                  Plaintiff-Appellee,

                                versus

                        MARK ANTHONY JACQUEZ,

                                                  Defendant-Appellant.

                         --------------------
            Appeals from the United States District Court
                  for the Western District of Texas
                        USDC No. P-00-CR-368-1
                         --------------------
                            March 28, 2002

Before DUHÉ, BARKSDALE, and BENAVIDES, Circuit Judges.

PER CURIAM:1

     Mark Anthony Jacquez (Jacquez) was convicted for aiding and

abetting the possession with intent to distribute five or more

kilograms of cocaine.    21 U.S.C. § 841(a)(1).    For the first time

on appeal, Jacquez argues that the Supreme Court’s holding in

Apprendi v. New Jersey2 requires that the Government prove beyond

a reasonable doubt that Jacquez knew the precise type and

quantity of drugs he possessed.     Jacquez’s argument is reviewed

under a plain error standard.     See FED. R. CRIM. P. 52(b).

     1
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
     2
         530 U.S. 466 (2000).
     Jacquez makes no persuasive argument that Apprendi has

altered the scienter requirement of 21 U.S.C. § 841(a)(1).      See

United States v. Valencia-Gonzalez, 172 F.3d 344, 345-46 (5th

Cir. 1999); United States v. Carrera, 259 F.3d 818, 830 (7th Cir.

2001).   Accordingly, he has failed to establish plain error.

     AFFIRMED.